                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                   CRIMINAL ACTION NO. 5:05-CR-00235-KDB-DCK

 UNITED STATES OF AMERICA,


    v.                                                           ORDER

 MALIK MONTREASE MOORE,

                 Defendant.


         Pursuant to the First Step Act of 2018 and upon Motion of Defendant Malik Montrease

Moore for an Amended Judgment and reduction in sentence, the Court hereby orders that

Defendant’s term of imprisonment and commitment to custodial authorities is reduced to an

aggregate sentence of ONE HUNDRED EIGHTY-EIGHT (188) months in prison. The

Government consents to this reduction in Defendant’s sentence. (Doc. No. 920).

         The Court further ORDERS that the Defendant, upon release from imprisonment, shall be

placed on supervised release for a term of eight (8) years on Count 1.

         All other terms and conditions of Defendant’s sentence remain in full force and effect.

         IT IS SO ORDERED.

                                    Signed: September 24, 2020




      Case 5:05-cr-00235-KDB-DCK Document 921 Filed 09/24/20 Page 1 of 1
